Citation Nr: 0822052	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision.

By way of background, it is observed a July 2004 rating 
decision initially granted the veteran service connection for 
PTSD and assigned him a 30 percent disability rating.  The 
veteran appealed that rating to the Board, and in January 
2006 the Board issued a decision denying the veteran's claim.  
The veteran subsequently appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court), and the Court 
dismissed his appeal in February 2007. 

Apparently, during the pendency of his appeal to the Court, 
the veteran filed another claim seeking a PTSD rating in 
excess of 30 percent, which the RO subsequently adjudicated 
in the April 2006 rating decision referenced above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current PTSD symptoms have 
increased in severity, entitling him to a rating in excess of 
30 percent.  However, the veteran's most recent psychological 
evaluation seems to indicate an improvement in his symptoms.  
In a September 2005 private psychological evaluation, the 
evaluating psychologist diagnosed the veteran with chronic 
PTSD and assigned him a Global Assessment and Functioning 
Score (GAF) of 41.  

In February 2006, another private psychologist evaluated the 
veteran and noted a diagnosis of chronic PTSD and a GAF of 
53.  The psychologist stated that while the veteran still 
suffered from PTSD, his Wellbutrin prescription helped him 
experience and express less anger.  The veteran also 
expressed excitement about an upcoming new job. Furthermore, 
the psychologist noted that the veteran's language ability 
and emotional control were improved since his last 
evaluation, opining that the improvement was perhaps due to 
his more complete recovery from his 2003 cerebrovascular 
accident.  

The veteran's symptoms and GAF score in February 2006 appear 
to reflect an improvement in the veteran's PTSD condition.  
However, the Board notes that over two years have passed 
since the veteran's last psychological evaluation.  Due to 
the length of time since the veteran's last evaluation and 
the discrepancy between his claim of  worsened symptoms and 
his apparent improvement noted in his last evaluation, 
clarification is needed regarding the veteran's current 
psychological state and the severity of his symptoms.  

In the veteran's February 2006 evaluation, the veteran also 
identified his physician as Dr. Jeffrey King, a Grand Island 
internist from whom he received psychiatric prescriptions.  
Those private treatment records should be obtained, as they 
may be relevant to the veteran's claim.

The Board also notes that the veteran's claims file contains 
VA treatment records only through August 2006. Accordingly, 
the records from August 2006 to the present should be 
obtained, as they may be relevant to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
treatment records from August 2006 
forward.

2.  Contact the veteran and ask him to 
provide the necessary releases and obtain 
the veteran's private treatment records 
from Dr. Jeffrey King and any other 
treating private psychiatric 
practitioners.

3.  Once the requested development is 
accomplished, schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of his PTSD.  The 
examiner should specifically address 
which, if any, of the veteran's symptoms 
are attributable to his 2003 
cerebrovascular accident, and in this 
regard, any testing or other examinations 
necessary to aid in that determination 
should be arranged.  The examiner should 
also be provided with the veteran's claims 
file and asked to fully review it. Any 
conclusion reached should be supported by 
a full rationale.

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the veteran is advised that his efforts to conduct 
the directives of this remand, as well as any other 
development deemed necessary, are needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



